706 So. 2d 115 (1998)
Dave SURDOVEL, Petitioner,
v.
Ken JENNE, Sheriff of Broward County, Florida, and State of Florida, Respondents.
No. 98-0607.
District Court of Appeal of Florida, Fourth District.
February 25, 1998.
Alan H. Schreiber, Public Defender, and Betsy Benson, Assistant Public Defender, Fort Lauderdale, for petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, and Rochelle L. Kirdy, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
This is a petition for a writ of habeas corpus seeking release from pretrial detention on pending charges of felony driving while a driver's license was suspended. The trial judge found that there was no reason to believe that the defendant would not appear for further proceedings. He also concluded, however, that there were no conditions of bond that would reasonably protect the community from the risk of harm. The judge refused to set a higher bond and enforced a "no-bond hold."
The order denying petitioner's motion to reinstate bond did not include the pretrial detention findings required by rule 3.132(c)(2) and section 907.041(4) or any conclusions of law. § 907.041(4), Fla. Stat. (1997); Fla.R.Crim.P. 3.132(c)(2). The state did not request a no-bond hold and did not prove, beyond a reasonable doubt, any of the section 907.041 criteria. Moreover, defendant was not given the chance to present witnesses or evidence. The trial court's order therefore is not properly based on the requirements for pretrial detention without bond. Dupree v. Cochran, 698 So. 2d 945 (Fla. 4th DCA 1997); Metzger v. Cochran, 694 So. 2d 842, 842 (Fla. 4th DCA 1997); Merdian v. Cochran, 654 So. 2d 573, 576 (Fla. 4th DCA 1995); § 907.041(4), Fla. Stat. (1997). We remand for compliance with our opinion in Merdian.
DELL, POLEN and FARMER, JJ., concur.